Name: Council Regulation (EEC) No 1412/82 of 18 May 1982 fixing for the period 1 November 1982 to 31 October 1983 the basic price and the standard quality for slaughtered pigs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/5 COUNCIL REGULATION (EEC) No 1412/82 of 18 May 1982 fixing for the period 1 November 1982 to 31 October 1983 the basic price and the standard quality for slaughtered pigs THE COUNCIL OF THE EUROPEAN COMMUNITIES, No 2760/75 of 29 October 1975 determining the Community scale for grading pig carcases (5); Whereas the most representative class and cat ­ egories of weight in Community production should be taken as the standard quality ; Whereas the application of these criteria results in the basic price being fixed at a level higher than that adopted for the previous period, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 November 1982 to 31 October 1983 the basic price for slaughtered pigs of the standard quality shall be 1 946-80 ECU per 1 000 kilograms . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy and of the contri ­ bution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2759/75 for a standard quality defined according to Council Regulation (EEC) Article 2 The standard quality shall be the quality for pig car ­ cases of Class II of the Community scale for grading pig carcases laid down by Regulation (EEC) No 2760/75 , excluding those carcases with a weight of less than 70 kilograms and those with a weight equal to or greater than 160 kilograms. Article 3 This Regulation shall enter into force on 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER ( ») OJ No L 282, 1 . 11 . 1975 , p . 1 . (2 ) OJ No L 307, 18 . 11 . 1980, p . 5 . ( 3 ) OJ No C 104, 26.4. 1982, p . 25 . (4 ) OJ No C 114, 6 . 5 . 1982 , p . 1 . (*) OJ No L 282, 1 . 1 1 . 1975 , p . 10 .